Citation Nr: 0202968	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  01-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for keloid scars, status post subcutaneous mastectomy. 

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis. 

3.  Entitlement to an initial rating in excess of 10 percent 
for a posttraumatic ligament injury to the right wrist.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from March 1995 to May 
1999. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In December 
2001, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e)(2) (West 
1991 & Supp. 2001).  During this hearing, the undersigned 
Board Member was located in Washington, D.C., and the veteran 
was located at the RO. 
 
 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service-connected scars are hypertrophic and are 
manifested by mild tenderness to palpation; no limitation of 
functioning due to these scars is demonstrated. 

3.  The veteran's bilateral plantar fasciitis is manifested 
by minimal to mild tenderness and no more than mild to 
moderate functional impairment; motion in the ankles is 15 
degrees of dorsiflexion, 30 degrees of plantar flexion, 18 
degrees of inversion and 15 degrees of eversion.  

4.  Residuals of a posttraumatic injury to the right wrist 
include tenderness; range of motion in the right wrist is 
from 60 degrees of extension, 70 degrees of palmar flexion, 
40 degrees of ulnar deviation and 20 degrees of radial 
deviation.  

5.  There are no extraordinary factors associated with the 
service-connected scars, bilateral fasciitis or right wrist 
disability productive of an unusual disability picture such 
as to render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for keloid scars, status post subcutaneous 
mastectomy, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, Diagnostic Code 
(DC) 7804 (2001). 

2.  The criteria for an initial rating in excess of 10 
percent for bilateral plantar fasciitis are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, DC 5276 (2001) . 

3.  The criteria for an initial rating in excess of 10 
percent for a posttraumatic ligament injury to the right 
wrist are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 5215 (2001) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The February 2001 statement of the case, although 
it did not formally adjudicate the issues on appeal on the 
basis of claims for increased rating, notified the veteran of 
the criteria for increased ratings for the disabilities at 
issue.  The veteran thus was aware of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
the service medical records, reports from an August 1999 VA 
examination, and VA outpatient treatment reports dated 
through November 2000, has been obtained by the RO, and there 
is no specific reference to any other pertinent records that 
need to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Scars that are superficial, tender and painful on objective 
demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, DC 7804.  This is the highest assignable 
rating under DC 7804.  "Other" scars are rated on the basis 
of limitation of functioning of the part affected.  
38 C.F.R. § 4.118, DC 7805.

"Moderate" disability due to bilateral flatfeet, to include 
pain on manipulation and use of the feet, warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, DC 5276.  
A rating in excess of 10 percent for bilateral flatfeet 
requires "severe" disability, manifested by objective 
evidence of marked deformity (such as pronation and 
abduction) pain on manipulation and use accentuated, evidence 
of swelling on sure or characteristic callosities.  Id.  

"Moderate" foot injuries warrant a 10 percent disability 
rating and "moderately severe" foot injuries warrant a 20 
percent disability rating.  38 C.F.R. § 4.71a, DC 5284.  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5003 provides that 
when limitation of motion due to arthritis is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.   The highest assignable 
rating for limitation of wrist motion is 10 percent.  
38 C.F.R. § 4.71a, DC 5215. 

In light of the fact that the claims for increased 
compensation at issue stem from an appeal of the initial 
disability ratings assigned for the service connected 
disabilities at issue by an April 2000 rating decision, the 
adjudication below will include consideration of whether 
there is any basis for "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

III. Background /Analysis

Keloid Scars

During service, the veteran underwent a bilateral mastectomy 
in October 1996 to remove bilateral ganglion masses.  Service 
medical records dated in May 1997 showed the veteran 
complaining of pain in the area of the mastectomy while doing 
pushups.  The examination at that time showed the wounds to 
be healing well, although there was keloid formation and the 
scars were still tender.  

Upon VA examination in August 1999, the scarring from the 
mastectomy was noted to be hypertrophic, disfiguring, and 
mildly tender to palpation.  No keloids were shown.  At his 
December 2001 hearing, the veteran stated the scarring was 
"real ugly," irritating and itchy.  He stated the scarring 
did not interfere with the movement of his arms or shoulders.  
He did describe tension in the chest area with lifting heavy 
objects.

Applying the legal criteria to the facts summarized above, 
scars that are tender and painful warrant a maximum 10 
percent rating under DC 7804.  Thus, while the most recent VA 
examination revealed "mild" tenderness in the area of the 
service-connected scarring, increased compensation for this 
scarring cannot be granted under DC 7804.  As for increased 
compensation under DC 7805, there is no evidence that the 
scarring results in any limitation of functioning, and the 
veteran himself indicated at his hearing that the scarring 
does not restrict his ability to move his arms or shoulders.  
The evidence of record also does not demonstrate that 
entitlement to increased compensation would be warranted 
under any other diagnostic code pertaining to the rating of 
scars codified at 38 C.F.R. § 4.118.  While the scars cause 
some disfigurement, it is not on the head, face or hands, as 
specified at 38 C.F.R. § 4.118, DC 7800.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected scarring is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

Bilateral Plantar Fasciitis. 

The service medical records in pertinent part reveal frequent 
treatment in the podiatry clinic for plantar fasciitis.  An 
spur was excised from the left heel in June 1997.  A Medical 
Board examination in October 1998 revealed a decreased range 
of left ankle motion and bilateral heel pain.  It was 
indicated that despite significant surgical care and limited 
duty profiles, the fasciitis had not improved.  He was found 
to be unfit for service retention due to his bilateral 
plantar fasciitis (and a right wrist disability).  

After service, X-rays of the ankles conducted in July 1999 
were negative.  Upon VA examination in August 1999, the 
veteran stated that his ankles hurt with prolonged walking or 
standing.  The veteran's gait was shown to be normal at the 
time of this examination, with no limping or listing noted.  
Motion in the ankles was measure from 15 degrees of 
dorsiflexion, 30 degrees of plantar flexion, 18 degrees of 
inversion and 15 degrees of eversion.  There was no evidence 
of any ankle swelling and the plantar nerves were intact.  
The dorsalis pedis and posterior tibialis were palpable; the 
Babinski was plantar; and the ankle clonus was absent.  There 
was minimal to mild tenderness in the fascia.  Pes planus in 
the range of "Grade I" was assessed.  The tendon Achilles 
alignment with the calcaneus was intact and calcaneal spurs 
were not palpable.  No surgical scarring was visible.  The 
functional impairment in the feet was said to be mild to 
moderate.  

Thereafter, the record reflects follow up treatment in the 
podiatry clinic, with a November 2000 report showing the 
veteran stating that he did not wear his orthotics all the 
time because they did not fit.  The physical examination 
demonstrated tenderness upon palpation of the left heel.  The 
medial arches were decreased bilaterally and bilateral 
pronation upon ambulation was noted.  The veteran was 
informed that he had to wear his orthotics at all times and 
was instructed on the proper shoes to wear. 

At the December 2001 hearing, the veteran complained about 
pain and stiffness in his feet, with sharp pain at times that 
felt to the veteran as if he were stepping on nails.  He also 
described swelling in the feet with prolonged standing, and 
testified that he took medication for the swelling.  He 
stated that VA prescribed orthotics helped him "pretty 
good," but that they did not fit into all of his shoes.  He 
also stated that he had arthritis in his feet.   

Applying the pertinent legal criteria to the above facts, 
"moderate" disability due to bilateral flatfeet warrants a 
10 percent disability rating under DC 5276.  Thus, given the 
conclusion following the August 1999 VA examination of only 
"mild to moderate" functional impairment in the veteran's 
feet, the Board finds the 10 percent rating under DC 5276 to 
be appropriate.  The "severe" findings or "marked 
deformity" required for a 30 percent rating under DC 5276 
were not consistent with the findings from the August 1999 VA 
examination, such as the lack of evidence of any ankle 
swelling; intact plantar nerves; palpable dorsalis pedis and 
posterior tibialis pulses; only minimal to mild tenderness in 
the fascia; only "Grade I" pes planus; and no visual 
scarring from the surgery.  In addition, the July 1999 X-rays 
of the feet were negative.  While the November 2000 podiatry 
clinic report reflected bilateral pronation, this finding, 
when viewed in the context of the other clinic evidence as 
described above, does not by itself justify a conclusion that 
"severe" disability is demonstrated so as to warrant 
increased compensation under DC 5276.  Moreover, as the level 
of disability in the veteran's feet is not shown by objective 
evidence to be "severe," increased compensation is also not 
warranted under DC 5284. 

As for the range of motion findings, a rating in excess of 10 
percent for limitation of ankle motion requires "marked" 
limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  Full 
ankle dorsiflexion and plantar flexion under 38 C.F.R. §4.71 
Plate II is to 20 degrees and 45 degrees, respectively.  
Thus, as motion in the ankles was measured most recently from 
15 degrees of dorsiflexion to 30 degrees of plantar flexion, 
"marked" limitation of ankle motion is not shown.  

In making the determination above, the Board has considered 
the testimony of the veteran with regard to his foot pain, 
but finds this "positive" subjective evidence to be 
overcome by the recent "objective" clinical evidence.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Also weighed by the 
Board were the provisions of 38 C.F.R. §§ 4.40 with regard to 
giving proper consideration to the effects of pain in 
assigning a disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, there simply is no basis to 
conclude that increased compensation is warranted due to 
pain.  Finally, there is no evidence that entitlement to 
increased compensation is warranted on an "extraschedular" 
basis under the provisions of 38 C.F.R. § 3.321(b)(1).  

Right Wrist

During service in 1998, the veteran fell on his right wrist 
and underwent arthroscopic surgery thereafter for a torn 
ligament in the wrist.  As indicated above, he was found to 
be unfit for service retention due to his right wrist 
disability and flat feet.  In this regard, findings from the 
October 1998 Medical Board examination included tenderness 
over the dorsal aspect of the right wrist, especially over 
the styloid.  The circumference of the right wrist was one 
centimeter less than that of the left wrist.  Range of motion 
testing showed full motion in the right forearm and digits; 
flexion of the right wrist to 40 degrees; and extension of 
the right wrist to 65 degrees.  Grip strength in the right 
hand was 21 pounds compared to 111 pounds in the left hand.  
The examiner stated that the veteran's right wrist injury 
included arthritis with decreased strength, range of motion 
and functioning.  This condition was said to have not 
improved despite surgical intervention and significant time 
on limited duty profiles.  

After service, a July 1999 VA X-ray showed a small 
degenerative bone spur in the right wrist, but no joint 
abnormality or bone deformity.  The X-ray of the right hand 
was negative.  Upon VA examination in August 1999, the 
veteran stated that his right wrist still hurts when he tried 
to move it too much and that any kind of stress or strain 
resulted in wrist pain.  He also described inconsistent 
swelling, but it was not indicated that there was any 
evidence of numbness, tingling, paresis or paralysis.  The 
physical examination revealed tenderness over the right wrist 
with any kind of pressure.  Range of motion findings were 60 
degrees of extension; 70 degrees of palmar flexion; 40 
degrees of ulnar deviation and 20 degrees of radial 
deviation.  The examiner stated that the veteran was 10 
degrees short of full motion as defined by VA.  (Under 
38 C.F.R. § 4.71, Plate I, full motion in the wrist is 70 
degrees of extension; 80 degrees of palmar flexion; 45 
degrees of ulnar deviation and 20 degrees of radial 
deviation.)

The examiner continued by stating that any resistance applied 
to the wrist, especially in extension, was painful.  The pain 
was not said to be radiating and there was no active swelling 
noted.  No tenderness was shown in the radial and ulnar 
styloid areas or the scaphoid and Guyon's canal.  Medial, 
ulnar and radial nerve functioning was intact.  The diagnosis 
in pertinent part was post traumatic ligament injury in the 
right wrist following arthroscopic surgery with chronic and 
recurrent pain.  

Applying the legal criteria to the facts summarized above, 
the Board notes initially that the veteran is right handed, 
and the service-connected disability is thus in the "major" 
wrist.  As indicated above, the highest assignable rating for 
limitation of motion of the major or minor wrist under DC 
5215 is 10 percent.  Thus, although some limitation of wrist 
motion is demonstrated, increased compensation under DC 5215 
cannot be assigned.  Similarly, as arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
increased compensation is not warranted on the basis of 
arthritis, even if it were demonstrated in the instant case.  
DCs 5003, 5010.  As for increased compensation under other 
potentially applicable codes, ankylosis is not demonstrated, 
thus precluding increased compensation under DC 5214.  A 
review of the remaining diagnostic codes reveals no other 
basis for assigning an increased rating under the 
circumstances of this case. 

Concerning the provisions of 38 C.F.R. § 4.45 and the holding 
in DeLuca with regard to the impact of pain, the clinical 
picture clearly includes pain in the right wrist, and the 
Board has considered the veteran's testimony with regard to 
arthritis, stiffness, and loss of motion and pain in the 
right wrist presented at the December 2001 hearing.  However, 
the Board finds the probative weight of the clinical evidence 
to outweigh that of the veteran's testimony.  See Francisco, 
7 Vet. App. at 55 (1994); Espiritu, 2 Vet. App. at 492.  In 
this regard, the August 1999 VA examination revealed no 
evidence of numbness, tingling, paresis or paralysis;  intact 
medial, ulnar and radial nerve functioning; and no evidence 
of active swelling.  Thus, the Board must conclude that while 
the right wrist clearly is painful, the clinical findings do 
not demonstrate that this pain results in any additional 
disability which would warrant increased compensation.  
Finally, the Board also finds no basis to assign an 
"extraschedular" rating for the right wrist disability 
under 38 C.F.R. § 3.321(b)(1). 

With regard to the provisions of Fenderson as applied to all 
three disabilities at issue, the RO has noted consideration 
of all pertinent evidence, and has assigned the 10 percent 
ratings since the grants of service connection.  The Board on 
review concurs with these ratings.  The logic set forth 
above, in determining that ratings in excess of 10 percent 
are not warranted, is the same as used to determine that 
higher "staged" ratings are not warranted for an earlier 
time.  Thus, ratings in excess of 10 percent are not 
warranted for the scarring, plantar fasciitis, or right wrist 
disabilities for any portion of the time period in question.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
keloid scars, status post subcutaneous mastectomy, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a posttraumatic ligament injury to the right wrist is denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

